Citation Nr: 0737001	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right bicep muscle injury, currently rated as 20 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Pittsburg, 
Pennsylvania.  

The veteran was originally granted service connection for a 
right arm disability by way of an October 1958 RO decision at 
an evaluation of zero percent.  In June 1968, the veteran was 
granted an evaluation of 10 percent. Most recently, an August 
2004 RO decision granted an evaluation of 20 percent. The 
veteran contends the severity of his right arm disability 
warrants a higher evaluation.    


FINDING OF FACT

The residuals of a right bicep injury, involving Muscle Group 
IV, results in severe impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
a right bicep injury involving Muscle Group IV are met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code (DC) 5304 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran contends that his right arm disability is more 
severe than the current 20 percent evaluation for a 
moderately severe disability under Diagnostic Code (DC) 5304. 
38 C.F.R. § 4.73. After resolving the benefit of the doubt in 
favor of the veteran, the Board finds that the evidence 
supports a 30 percent evaluation for a severe disability 
under DC 5304.     

The record shows that in May 1956, the veteran injured his 
right bicep muscle during a parachute jump and underwent 
surgery shortly after the injury. By way of an October 1958 
RO decision, the veteran received service connection for his 
injury. In June 1968, the veteran was granted an evaluation 
of 10 percent. Most recently, an August 2004 RO decision 
granted an evaluation of 20 percent under DC 5304 for a 
moderately severe disability. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. Disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe. 38 C.F.R. § 4.56.

The provisions of 38 C.F.R. § 4.73, DC 5304 provide 
evaluations for disability of Muscle Group IV. Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm. Intrinsic muscles of 
shoulder girdle: (1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis. The 
evidence shows that the veteran is right hand dominant. For 
disability of the dominant extremity, when severe, a 30 
percent evaluation may be assigned. When moderately severe, a 
20 percent evaluation is assignable and when moderate, a 10 
percent evaluation is assignable. When slight, a 
noncompensable evaluation may be assigned. 38 C.F.R. § 4.73, 
DC 5304.

In his February 2005 substantive appeal, the veteran stated 
that his right arm pain has worsened so much that he cannot 
work longer than 10 minutes. The veteran is competent to 
report about the extent of the pain he experiences, and other 
functional impairment as may be reported by a layperson. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness). 
At the June 2004 VA examination, the veteran complained that 
his right arm pain substantially interfered with his 
activities of daily living. The veteran reported that his 
right arm pain caused him to encounter a wide range of 
difficulties in activities ranging from shaving to driving. 
The veteran reported that he cannot drive a vehicle, and 
stated that he relies on his wife to transport him. 
Additionally, the veteran stated that he must ask for help at 
work to lift any object above his waist and that he cannot 
complete any activity requiring him to move his arm above his 
head. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

The veteran's report, when viewed with all other evidence of 
record, is credible, and indicates that his right arm 
disability substantially interferes with his activities of 
daily living.  

Pertinent medical evidence includes June 2004 VA treatment 
records showing the following limitations of right shoulder 
motion (note: range of motion (ROM)):

Right 
Shoulder
Normal
Active 
ROM
Passive 
ROM
Active 
ROM 
after 
repetiti
on
Passive 
ROM 
after 
repetiti
on
Extensio
n
0-45
35
42
36
42
Flexion
0-180
112
120
115
122
Adductio
n
0
0
-
0
-
Abductio
n
0-180
110
130
90
95
Internal
rotation
0-90
52
55
52
55
External 
rotation
0-90
68
70
68
70

The veteran's range of motion in his right shoulder flexion, 
abduction, and in both internal and external rotation is 
substantially impaired. While the veteran's right elbow did 
not show significant limitation of motion, the veteran 
complained of pain in his bicep during active motion.     

The veteran underwent a June 2004 VA examination on his right 
arm. The examiner concluded that the veteran had a ruptured 
right bicep muscle with weakness in his right arm and 
limitation of motion in his right shoulder. Upon physical 
examination, the veteran was found to have 3 / 5 muscle 
strength in his right arm, and he was unable to move his 
elbow joint against resistance. The veteran also could not 
move his shoulder joint above his head.     

After carefully considering the record and the symptoms of 
the muscle disability under 38 C.F.R. § 4.56, an evaluation 
of 30 percent for a severe disability under DC 5304 is 
granted. 

The evidence shows that the veteran has consistently and 
competently reported severe pain of his bicep in his right 
arm and that the veteran reports specific limitations in 
daily activities, such as driving and working. The medical 
evidence confirms the veteran's complaints. VA treatment 
records, dated June 2004, show that the veteran has 
significant limitation of motion in his right shoulder. The 
June 2004 VA examination shows that the veteran was 
clinically evaluated as having only 3 / 5 muscle strength in 
his right arm and not being able to move his elbow joint 
against resistance. Considering the guidance of 38 C.F.R. 
§ 4.5 and both medical and lay evidence, the Board finds that 
an evaluation of 30 percent under DC 5304 for a severe muscle 
injury is most appropriate.          

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's right arm disability is not 
adequately compensated by the regular rating schedule. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


ORDER

An evaluation of 30 percent for the residuals of a right 
bicep muscle injury is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


